Case 1:18-cv-00882-LO-JFA Document 92 Filed 05/03/19 Page 1 of 1 PageID# 1265




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA                              L
                                       Alexandria Division

                                                                                         -32(89
LISA SHAPIRO,                                                                   CLERK, U.S. DISTRICT COURT
                                                                                   ALEXANDRIA. VIRGINIA

                       Plaintiff,
                                                    Civil Action No. I:18cv0882(LO/JFA)
       V.



FEDERAL HOME LOAN MORTGAGE
CORPORATION,el al.

                       Defendants.



                                              ORDER


       On Friday, May 3,2019, counsel for the parties appeared before the court and presented
argument on plaintiff Lisa Shapiro's motion for sanctions and/or to compel the deposition of
defendant John Felix. (Docket nos. 70, 73). Upon consideration of the motion, memorandum in
support(Docket nos. 71, 74), opposition(Docket no, 84), and reply (Docket no. 87), and for the
reasons stated from the bench, it is hereby

       ORDERED that plaintiffs motion for sanctions and/or to compel the deposition of
defendant John Felix is granted in part. Defendant Felix shall appear for a deposition either on

May 15, 2019 or May 17, 2019,regardless of whether he has retained substitute counsel by the
date ofthe deposition. Defendants shall pay the court reporter fees for the previously scheduled
deposition of defendant Felix.

       Entered this 3rd day of May,2019.
                                                                 ./S/
                                                    Jotin F, Anderson


Alexandria, Virginia                                 United States Magistrate Judge
